Citation Nr: 1326273	
Decision Date: 08/19/13    Archive Date: 08/26/13

DOCKET NO.  10-49 076	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Oakland, California


THE ISSUE

Whether the appellant timely filed a timely substantative appeal as to the deliminating date assigned for the establishment of education benefits in a rating action issued in June 2006.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The appellant had active military service in the United States Marine Corps from June 1974 to May 1976, from September 1979 to September 1981, and from April 1982 to December 1998.  He subsequently has Reserve service.  

This matter comes before the Board of Veterans' Appeals, hereinafter the Board, from a letter decision of July 2010 of the Muskogee, Oklahoma, Regional Office (RO), of the Department of Veterans Affairs (VA).  The Board notes that the Oakland, California, is normally the appellant's servicing RO.  

The appeal is remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA notify the appellant if further action is required.


REMAND

In June 2006, the RO informed the appellant that it could not approve his claim for educational benefits administered by the VA.  The RO explained that he had a period of ten years from when he left service to use his eligibility for education benefits.  The day following the ending date of the ten year period was described as the ending date or deliminating date.  Because the appellant had a break in service, the RO indicated to the appellant that his deliminating date was October 4, 2005.  Since he did not apply for educational benefits prior to that date, the VA could not approve his claim for educational benefits.

The appellant was notified of that action and he subsequently submitted a notice of disagreement that was received on July 3, 2006.  A statement of the case was then issued to the appellant on August 18, 2006.  In the transmittal letter sent with the statement of the case, the appellant was informed of the following:

You must file your appeal with this office within 60 days from the date of this letter or within the remainder, if any, of the one-year period from the date of the letter notifying you of the action that you have appealed.  If we do not hear from you within this period, we will close your case.  If you need more time to file your appeal, you should request more tie before the time limit for filing your appeal expires.  See item 3 of the instructions in VA Form 9, Appeal to Board of Veterans' Appeals.  

The RO then received a letter from the appellant dated June 22, 2010.  In that letter, the appellant inquired as to the status of his claim involving his disagreement with the letter decision of June 2006.  Six days later, on June 28, 2010, the RO received a VA Form 9 that referenced the June 2006 action.  On the VA Form 9, the appellant also indicated that he desired a Board hearing at his local VA office.  

Following a review of the documents, the RO, in July 2010, informed the appellant that he had 60 days from August 18, 2006, or August 18, 2007, which is one year from [the] date of our letter notifying you of the action you are now appealing, to complete your appeal.  As action was not taken by him to perfect the appeal within that time-frame, they could not accept his appeal.  He was then informed of his right to appeal their determination.

After receiving the above letter action, the appellant submitted a notice of disagreement, a statement of the case was provided to the appellant, and then he resubmitted the VA Form 9 that was provided in June 2010.  

In May 2011, the appellant appeared before the undersigned Veterans Law Judge (VLJ) to provide testimony on his appeal.  Regrettably, the testimony that was given pertained to the original claim involving the deliminating date.  The appellant did not present testimony on whether he timely perfected his original appeal.  Unfortunately, the appellant's representative along with the VLJ solicited testimony on the deliminating date issue and not the timely perfection of his original appeal.  

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims, hereinafter the Court, held that 38 C.F.R. § 3.103(c)(2) requires that the Decision Review Officer (DRO) or Veterans Law Judge (VLJ) who chairs a hearing must fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  

Here, during the hearing, all parties, the appellant, the appellant's representative, and the VLJ, provided testimony on an issue that was not before the Board or on appeal.  As such, identification of any pertinent evidence that was not associated with the claims that might have been outstanding and might have substantiated the claim was not identified.  The transcript of the hearing shows that the appellant did not have actual knowledge of the elements necessary to substantiate his claim on appeal.  Because the hearing failed to comply with 38 C.F.R. §3.103(c)(2) and the tenets of Bryant have not been complied therewith, the claim must be returned to the RO so that another Board hearing may be accomplished.

Hence, to ensure full compliance with due process requirements, therefore, the RO must schedule such a hearing.  See 38 U.S.C.A. §7107 (West 2002); 38 C.F.R. §§19.75, 1976, 20.700, 20.703, 20.704, 20.904(a)(3) (2012).  The case is remanded to the RO for the following development:

The RO should schedule the appellant for a Board hearing as requested by the appellant.  See 38 C.F.R. §§20.703, 20.704, 20.1304 (2012).  All correspondence pertaining to this matter should be associated with the claims folder.

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The appellant need take no action unless otherwise notified.  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
Eric S. Leboff
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

